Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lonnie Boyd appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Boyd v. Chesapeake Corr. Ctr., No. 2:09-cv-00328-JBF-FBS (E.D.Va. Sept. 2, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *268and argument would not aid the decisional process.

AFFIRMED.